                                                                               Louis V. Fasulo, Esq.– NY & NJ
                                                                               Samuel M. Braverman, Esq.– NY & NJ
                                                                               Charles Di Maggio, Esq.– NY & CO

                                                                               www.FBDMLaw.com

                                                                         USDC SDNY
                                                                         DOCUMENT
                                                                         ELECTRONICALLY FILED
                                                                         DOC #:
                                                                         DATE FILED: 3/19/2020


                                                                         March 19, 2020

           Hon. Mary K. Vyskocil
           United States District Court for the
           Southern District of New York
           500 Pearl Street
           New York, New York 10007

           Re:    United States v. Navarro, et. al. (Lisa Giannelli)
                  Case No.: 20 Cr. 160 (MKV)

           Dear Judge Vyskocil,

                   I was assigned, pursuant to the Criminal Justice Act, to represent Lisa Giannelli in the above
           referenced matter, which is calendared for an arraignment and an initial conference on Monday, March
           23. In order to avoid having Ms. Giannelli travel from Delaware to New York City during the current
           health crisis, I respectfully request a waiver of Ms. Giannelli’s appearance in Court on Monday. I have
           attached a fully executed waiver of appearance form wherein she confirms receipt of the indictment,
           that I have reviewed it with her, and that she pleads “not guilty” to Count Two. Please note, I will be
           appearing in Court on Monday for the arraignment and initial conference.

                  Thank you for your attention in this matter. Should you have any questions, please do not
          hesitate to contact me.

GRANTED. The Court accepts Defendant Giannelli’s                 Respectfully submitted,
waiver of appearance. Counsel should be prepared
prepared to agree to a schedule for the remainder of the         s/Louis V. Fasulo
case and to address any issues or questions that arise.          Louis V. Fasulo
                                                                 Fasulo Braverman & Di Maggio, LLP
     3/19/2020                                                   225 Broadway, Suite 715
                                                                 New York, New York 10007
                                                                 Tel. 212-566-6213




       225 Broadway, Suite 715                 505 Eighth Avenue, Suite 300                       Post Office Box 127
       New York, New York 10007                 New York, New York 10018                   Tenafly, New Jersey 07670
       Tel (212) 566-6213                           Tel (212) 967-0352                             Tel (201) 569-1595
       Fax (212) 566-8165                           Fax (201) 596-2724                            Fax (201) 596-2724
